Citation Nr: 1512594	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer, status post prostatectomy.

2.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In his substantive appeal received in July 2010, prior to the promulgation of a decision in the matter, the appellant stated that he wished to withdraw his appeal seeking a rating in excess of 40 percent for residuals of prostate cancer, status post prostatectomy; there is no question of fact or law in this matter remaining for the Board to consider.

2.  The Veteran's erectile dysfunction is not shown to be manifested  by penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issue seeking an increased rating for post prostatectomy prostate cancer; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  A compensable rating for erectile dysfunction is not warranted.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code (Code) 7522 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In his substantive appeal submitted in July 2010, the Veteran expressed his intent to withdraw the appeal seeking an increased rating for post prostatectomy prostate cancer. There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board acknowledges that the Veteran was not notified of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, or how VA assigns disability ratings and effective dates of awards.  The July 2010 statement of the case informed the Veteran of the criteria for rating for erectile dysfunction.  He has had opportunity to respond, and is not shown to be prejudiced by VA's failure to provide pre-adjudication notice.  

Pertinent private and VA medical records have been secured.  The Veteran was afforded VA examinations (which the Board finds adequate, as they include all findings needed to rate the disabilities).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On February 2009 VA genitourinary examination, the Veteran stated he had erectile dysfunction.  

In a March 2009 letter a private physician stated that the Veteran continued to experience erectile dysfunction.

On June 2010 VA genitourinary examination, the Veteran reported he had erectile dysfunction.  His penis was found to be normal on examination; erectile dysfunction was diagnosed.

A March 2009 rating decision recognized erectile dysfunction as service-connected, and awarded the Veteran special monthly compensation (SMC) for loss of use of a creative organ. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  For erectile dysfunction to warrant a compensable rating beyond the monthly compensation he receives for SMC, the Veteran must show that the erectile dysfunction causes pathology/functional impairment beyond the inability to maintain an erection compensated by the SMC award.  38 C.F.R. § 4.14.  
An example of pathology/impairment not encompassed by the SMC award would be if there was related penile deformity (in which case a 20 percent rating would be warranted).  See 38 C.F.R. §  4.115b, Code 7522.  Here, penile deformity is neither shown, nor alleged.  In fact no other pathology/impairment of function is shown or alleged.  In other words, the Veteran does not point to anything in the disability picture of his erectile dysfunction that would warrant consideration of his claim under other, analogous criteria.  

As the Veteran does not point to any pathology or functional impairment related to his erectile dysfunction that are not encompassed by his SMC award, there is no basis for referring this claim for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, there is no indication or allegation that the erectile dysfunction iimpacts on employability, and the matter of entitlement to a total rating based on individual unemployability due to the service-connected disabilities is not raised by the record.


ORDER

The appeal seeking a rating in excess of 40 percent for post prostatectomy prostate cancer dismissed.

A compensable rating for erectile dysfunction is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


